Citation Nr: 9928557	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder manifested by 
anxiety, depression and panic attacks.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
September 1948.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  It has not been objectively shown that the veteran 
currently suffers from a disability manifested by chest pain 
that had its onset during, or is in any way causally related 
to, service.

2.  It has not been objectively shown that the diagnosed 
hypertension had its onset during or within a year after 
service or that it is in any way causally related to service.

3.  It has not been objectively shown that the diagnosed 
peptic ulcer disease is currently active, that it had its 
onset during or within a year after service, or that it is in 
any way causally related to service.

4.  All evidence necessary for an equitable disposition of 
the appeal of the claim of entitlement to service connection 
for PTSD has been obtained and developed by the agency of 
original jurisdiction.

5.  VA has been unable to verify the claimed PTSD-related 
stressors and, while a VA physician diagnosed PTSD as related 
to service more than 47 years after service, a fair 
preponderance of the evidence of record is simply against the 
claim for service connection for PTSD.

6.  A claim of entitlement to service connection for a 
nervous condition manifested by anxiety reaction, depression 
and panic attacks was initially denied by the RO in a July 
1991 rating decision, which became final because it was never 
appealed by the veteran.

7.  Some of the evidence that has been produced since the 
July 1991 rating decision is not new because it is merely 
duplicative of evidence that was already of record as of July 
1991, while the remaining evidence, while all new, is not 
material because either it is not pertinent to the claim for 
service connection for an acquired psychiatric disorder 
manifested by anxiety, depression and panic attacks or it 
simply is not so significant as to warrant its consideration 
in order to fairly decide the merits of said claim for 
service connection.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a disability 
manifested by chest pain that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for hypertension 
that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for peptic ulcer 
disease that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  Service connection for PTSD is not warranted, as the fair 
preponderance of the evidence is against the claim for such 
benefit.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 
C.F.R. § 3.303, 3.304 (1998).

5.  The rating decision of July 1991, which denied service 
connection for a nervous condition, including anxiety 
reaction, depression and panic attacks, is final and the 
evidence that has been produced and associated with the 
claims folder since that rating decision is not new and 
material and, therefore, it does not serve to reopen the 
previously denied claim for service connection.  38 U.S.C.A. 
§§ 5108, 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See, Murphy, at 
81; see, also, Heuer v. Brown, 7 Vet. App. 379, 384 (1995), 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted, on a presumptive 
basis, when any one of the chronic diseases presumptively 
associated, for VA purposes, with service, including 
hypertension and peptic ulcer disease, is manifested to a 
degree of at least 10 percent within the year immediately 
following the veteran's separation from active military 
service, notwithstanding the lack of competent evidence of 
the manifestation of such disease during service.  See, 
38 C.F.R. §§ 3.307(a), 3.309(a) (1998).


First Issue
Entitlement to service connection for a disability manifested 
by chest pain:

The veteran contends that he suffers from a disability 
manifested by chest pain that is causally related to service 
and that, consequently, service connection for that 
disability is warranted.

A review of the service medical records reveals that, on his 
induction medical examination of June 1944, the veteran 
reported "[v]arious nervous complaints, gastric and cardiac 
symptoms" and said that he considered himself to be "in bad 
health."  He also reportedly claimed "considerable medical 
attention," but the examiner noted that the veteran 
"[d]oesn't show much nervousness during [the] examination."  
The examiner also noted that the veteran had a "healthy 
chest" on X-Rays and a normal cardiovascular system and he 
recorded no diagnosis of any disability associated with chest 
pain.  Similar objective findings of a negative chest, per X-
Rays, and a normal cardiovascular system, were thereafter 
noted in the reports of medical examination that were dated 
in July 1946 and September 1948.

The report of a medical examination that the veteran 
underwent in October 1953, pursuant to his enlistment into 
the Army National Guard, reveals again a normal clinical 
evaluation of the veteran's chest and vascular system and it 
is also noted that, in the report of medical history that the 
veteran filled out and signed on the same date he denied ever 
having had shortness of breath, pain or pressure in the 
chest, chronic cough and palpitation or pounding heart.

The remaining post-service medical records in the file are 
also devoid of a diagnosis of a disability manifested by 
chest pain, although the record shows that the veteran has 
indeed complained of chest pain on several occasions after 
service, the earliest instance being in August 1979, almost 
31 years after service, when, according to a private medical 
record produced at that time, the veteran said that he had 
been having some heavy pounding in his chest, that his heart 
did beat fast, that this occurred only after he had worked 
for a few hours and that he got nervous after this happened.  
He denied, however, any pain or shortness of breath (SOB) and 
the impression was listed as "probable anxiety."  It must 
be noted that, according to a private medical record that was 
produced a couple of months earlier, in June 1979, the 
veteran said that he generally had been in good health and 
that he had never had hypertension or chest pain, although he 
had been told, while in the Army, that he had a slight heart 
murmur, but that he would never had any trouble with it.

According to a private medical record dated in October 1981, 
the veteran complained of a rather sharp pain starting in the 
mid lateral right chest, going down into the epigastric 
region.  The veteran also said at that time that he had had 
the pain three or four times now "and has never been 
diagnosed."  The examiner explained that it seemed to 
him/her that it was a neuritis-type of pain, of very acute 
onset and somewhat position-related, and that there was no 
tenderness in the ribs and no history of trauma.

The remaining post-service medical evidence in the record, 
which includes private medical records dated in October 1985, 
December 1985, March 1990, September 1990 and September 1992, 
reveal that the veteran's complaints of chest pain have never 
been objectively confirmed by chest X-Rays, which have always 
been negative.  The very few impressions/diagnoses that have 
been reached regarding the veteran's post-service complaints 
of chest pain include a March 1990 diagnosis of retrosternal 
chest pain, of undetermined exact etiology but thought to be 
secondary to a severe anxiety disorder; a June 1990 diagnosis 
of non-cardiac chest pain, thought to be anxiety-related; a 
September 1990 impression of unexplained chest pain with 
associated dyspnea, but with no evidence of acute myocardial 
infarction; and a September 1991 impression of atypical chest 
pain, with normal EKG and a history of cardiac 
catheterization, probably secondary to a mitral valve 
prolapse (MVP).

A private medical record dated in June 1990 reveals that the 
results of a Thallium scan that was conducted due to the 
veteran's complaints of chest pain were unremarkable, with no 
evidence of ischemic disease or infarction.

The record is also devoid of competent evidence demonstrating 
that there is a nexus, or causal relationship, between the 
claimed disability manifested by chest pain and service.

The appealed claim for service connection for a disability 
manifested by chest pain is not well grounded or capable of 
substantiation, as the veteran has failed in his initial duty 
to submit competent evidence fulfilling the Caluza criteria 
of both a present disability and a nexus between the present 
disability and service.  The fact that the claim is not well 
grounded necessarily means that the Board has not acquired 
jurisdiction over the claim, which has failed and must be 
denied.

Second Issue
Entitlement to service connection for hypertension:

The veteran contends that the diagnosed hypertension is 
causally related to service and that, consequently, service 
connection for that disability is warranted.

As noted earlier, a review of the service medical records 
reveals that, on his induction medical examination of June 
1944, the veteran reported "[v]arious nervous complaints, 
gastric and cardiac symptoms" and said that he considered 
himself to be "in bad health."  He also reportedly claimed 
"considerable medical attention" and the examiner noted 
that the veteran "[d]oesn't show much nervousness during 
[the] examination."  The examiner also clinically evaluated 
the veteran's cardiovascular system as normal, recorded a 
blood pressure reading of 110/70 and did not diagnose 
hypertension.  Similar normal clinical evaluations of the 
veteran's cardiovascular system were thereafter assigned in 
the reports of the medical examinations of July 1946 and 
September 1948, in which blood pressure readings of 120/80 
and 112/70 were recorded, respectively.

No competent evidence of the manifestation of hypertension to 
any degree within the one-year period immediately following 
the veteran's separation from active military service is of 
record.  Consequently, presumptive service connection for 
this disability is not warranted.

The report of the medical examination that the veteran 
underwent in October 1953, pursuant to his enlistment into 
the Army National Guard, reveals again a normal clinical 
evaluation of the veteran's vascular system, with a blood 
pressure reading of 120/70, and no diagnosis of hypertension.  
Also, in the report of medical history that the veteran 
filled out and signed on the same date he denied ever having 
had, or currently having, high or low blood pressure.

Also as noted earlier, the veteran denied, according to a 
June 1979 private medical record, having ever had 
hypertension and the Board notes that that specific medical 
record also reveals a blood pressure reading of 130/84 and no 
diagnosis of hypertension.  Some of the private medical 
records produced after that date, in 1979, and throughout the 
1980's, reveal medical treatment for anxiety and depression 
and several high blood pressure readings, but with no 
diagnosis of hypertension.

The earliest medical record in the file revealing a diagnosis 
of hypertension was dated in July 1991, more than 42 years 
after service, when a blood pressure reading of 160/96 was 
recorded.  Private medical records that were dated afterwards 
confirm the diagnosis.

The record is, however, devoid of competent evidence 
demonstrating that there is a nexus, or causal relationship, 
between the hypertension that was first diagnosed more than 
42 years after service and service.

The appealed claim for service connection for hypertension is 
not well grounded or capable of substantiation, as the 
veteran has failed in his initial duty to submit competent 
evidence fulfilling the Caluza criteria of both inservice 
onset of a present disability and a nexus between the present 
disability and service.  The fact that the claim is not well 
grounded necessarily means that the Board has not acquired 
jurisdiction over the claim, which has failed and must be 
denied.


Third Issue
Entitlement to service connection for peptic ulcer disease:

The veteran contends that he suffers from a peptic ulcer 
disease that had its onset during, or is at least causally 
related to, service and that, consequently, service 
connection for that disability is warranted.

As noted earlier, a review of the service medical records 
reveals that, on his induction medical examination of June 
1944, the veteran reported "[v]arious nervous complaints, 
gastric and cardiac symptoms" and said that he considered 
himself to be "in bad health."  He also reportedly claimed 
"considerable medical attention" and the examiner noted 
that the veteran "[d]oesn't show much nervousness during 
[the] examination."  The examiner also clinically evaluated 
the veteran's abdominal viscera as normal, and similar 
clinical evaluations were thereafter rendered in the reports 
of medical examination that were dated in July 1946 and 
September 1948.

The record does contain a service medical record dated in 
January 1945 that reveals complaints of stomach pain, a 
reported statement by the veteran to the effect that he was 
told in 1943 that he had an "ulcerated stomach" and a 
partially-legible impression listed as a questionable ("?") 
"gastric nervous or peptic ulcer."  No actual tests were 
apparently conducted to confirm this questionable diagnosis 
but it is noted that only a couple of days after this medical 
consultation the veteran was already feeling improved.  The 
record is, in fact, devoid of competent evidence 
demonstrating that a peptic ulcer disease had its onset 
during service or that, if it preceded service, it was 
aggravated by service.

No competent evidence of the manifestation of a peptic ulcer 
disease to any degree within the one-year period immediately 
following the veteran's separation from active military 
service is of record.  Consequently, presumptive service 
connection for this disability is not warranted.

The report of the medical examination that the veteran 
underwent in October 1953, pursuant to his enlistment into 
the Army National Guard, reveals again a normal clinical 
evaluation of the veteran's abdomen and viscera and the 
report of medical history that the veteran filled out and 
signed on the same date reveals the veteran's denial of ever 
having had, or currently having, frequent indigestion and 
stomach, liver or intestinal trouble of any kind.

As indicated earlier, the veteran said, according to the June 
1979 private medical record, that he had generally been "in 
good health."  He also said at that time that he was not 
taking any medications and it is noted that his abdominal 
examination at that time, which revealed no 
hepatosplenomegaly and no abdominal tenderness, was negative.  
He did complain of lower abdominal cramping in October 1979 
and the impression was listed as probably functional bowel, 
which was felt that could also contain an element of viral 
gastroenteritis.  Thereafter, he complained again of lower 
abdominal pain in June and August 1980, and the impressions 
were listed as a probable spastic colon and diverticulitis, 
respectively.  The symptoms were again reported in 1981 and 
1982 and the impression on both occasions was of prostatitis.

An October 1982 private medical record reveals again 
complaints of right-sided epigastric pain and an impression 
of abdominal pain suggestive of peptic ulcer disease.  Also, 
a December 1985 private surgery report reveals that an 
esophagogastroduodenoscopy that was conducted due to the 
veteran's complaints of epigastric abdominal pain and chest 
pain revealed evidence of a large pyloric channel peptic 
ulcer.  Another private medical record that was produced the 
day before the above December 1985 esophagogastroduodenoscopy 
reveals impressions of a mild esophageal motility disturbance 
and deformity of the pyloric channel, without evidence of 
obstruction, having more of the appearance of an old ulcer 
with pseudodiverticuli formation, than an active ulceration.

A June 1986 private medical record reveals that the veteran 
had a normal CT of the abdomen, while another private medical 
record produced three days earlier reveals an impression of 
marked chronic peptic changes, a scarring deformity and 
hypertrophy involving the pyloric channel and the duodenal 
bulb and objective findings to the effect that the marked 
deformity of the duodenal bulb was associated with the 
irregular marked elongation and hypertrophy of the pyloric 
channel, due to past ulcer disease, with no definitive 
evidence of an active ulcer crater.

A September 1988 private medical record reveals an impression 
of gastroesophageal reflux, per barium study, and a March 
1990 private medical record reveals an impression of a small 
hiatal hernia, with intermittent contraction of the lower 
esophageal ring and some delay in the passage of a 12-mm 
tablet, as well as a moderate degree of presby-esophagus for 
the patient's age.

The most recent medical evidence in the record, which 
consists of private medical records dated between 1991 and 
1997, reveals impressions/diagnoses of peptic ulcer disease 
and a history of peptic ulcer disease, with no evidence that 
the disease is currently active.  Further, and most 
importantly, the record is devoid of competent evidence 
demonstrating that there is a nexus, or causal relationship, 
between the peptic ulcer disease that was first diagnosed 
more than 34 years after service and service.  It also is 
devoid of competent evidence of aggravation of any pre-
service peptic ulcer disease, if the disease indeed preceded 
service.

The appealed claim for service connection for peptic ulcer 
disease is not well grounded or capable of substantiation, as 
the veteran has failed in his initial duty to submit 
competent evidence fulfilling the Caluza criteria of both 
inservice onset or aggravation of a present disability and a 
nexus between the present disability and service.  The fact 
that the claim is not well grounded necessarily means that 
the Board has not acquired jurisdiction over the claim, which 
has failed and must be denied.

Fourth Issue
Entitlement to service connection for PTSD:

The veteran contends that he suffers from PTSD and that he is 
entitled to be service-connected for this disability because 
it had its onset during, or at least it can be shown that it 
is causally related to, service.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for service connection for PTSD.  The facts 
relevant to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of this 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1998)), has been 
satisfied.  Id.

Also at the outset, it is noted that Court has said that, 
when all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Entitlement to service-connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See, 38 C.F.R. § 3.304(f) 
(1999).  See, also, its authority at 38 U.S.C.A. § 1154(b) 
(West 1991), as well as the cases of Zarycki v. Brown, 6 Vet. 
App. 91 (1993), and Cohen v. Brown, 10 Vet. App. 128 (1997).

At a minimum, a "clear diagnosis" of PTSD should be an 
"unequivocal" one.  See, Cohen, at 139.  Also, VA 
regulations require that every diagnosis of a mental disorder 
conform to the provisions of the most recent (fourth) edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, commonly known as the 
DSM-IV.  See, 38 C.F.R. § 4.125(a) (1998).

At the outset, however, the Board sees it fit to point out 
the fact that the record reveals that the RO took all 
appropriate steps to attempt to verify the claimed stressors 
but that, unfortunately, they could not be verified.  Insofar 
as the veteran has not been shown to be a combat veteran, his 
statements alone are insufficient to render credible the 
claimed stressors.

As noted earlier, a review of the service medical records 
reveals that the veteran said, upon induction in 1944, that 
he was nervous and that he considered himself to be in bad 
health.  He was, however, accepted for enlistment at that 
time and no complaints of any psychiatric problems arising 
from service, nor psychiatric diagnoses, were ever recorded 
during service, except for the already mentioned medical 
consultation of January 1945, at which time the veteran was 
noted to be nervous and apprehensive and the partially-
legible impressions included his being "gastric nervous."  
On separation in September 1948, the veteran was given a 
normal psychiatric evaluation and a similar evaluation was 
given several years later, in October 1953, when he enlisted 
into the Army National Guard, and at which time the veteran 
denied ever having had, or currently having, frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry and nervous trouble of any sort.

The post-service medical evidence in the record, the earliest 
of which was produced in June 1979, more than 30 years after 
service, reveals multiple medical consultations for anxiety 
and depression-related symptomatology, and 
impressions/diagnoses including an anxiety disorder, 
depression anxiety, agitated depression and somatization.  
None of these private medical records contains any references 
to service-related stressors nor a diagnosis of PTSD.

According to a March 1990 private medical record, the veteran 
had to be hospitalized because of anxiety that had not 
responded to outpatient treatment.  The veteran said that he 
had been seen previously for disability evaluation but that 
he had had no other previous psychiatric treatment.  He said 
that he had been having "difficulty" for the past several 
years, with anxiety, and that the symptoms had increased 
recently.  The anxiety spells could come on at any time, 
tended to come on fairly suddenly and sometimes lasted for an 
entire day.  He became so nervous that he could not watch 
television.  Regarding the anxiety's most likely etiology, 
the veteran said that he was not aware of any precipitating 
factor for the spells and that, for the most part, they 
sometimes came on with a sudden noise, such as the telephone 
ringing.  He reported that he had no disturbance of sleep or 
appetite, that his energy level was variable and that, if he 
exerted himself, his heart began beating rapidly and he 
became very nervous.  He also said that he had not worked 
since 1986 because of the anxiety spells and that he spent 
his active time gardening or raising fish bait.  (The Board 
has been unable to locate in the file the second page of this 
report.  A remand to attempt to locate this evidence is 
unnecessary due to the fact that the evidence of record 
clearly shows, as thoroughly explained in this section of the 
present decision, that the claim is not well grounded or 
capable of substantiation due to the lack of competent 
evidence linking the claimed, but unconfirmed, stressors, to 
the single, unsubstantiated diagnosis of PTSD in the record.)

The private medical records in the file that were produced 
between 1991 and 1997 confirm the fact that a diagnosis of 
anxiety/depression is warranted and reveal that the 
psychiatric disorder is stable and that the veteran is doing 
"real good," as he is "enjoying retirement, working in his 
20 acres of yard."  (See, regarding these specific cites, a 
May 1995 private medical record.)  None of them reveal any 
PTSD-related complaints.

According to the report of a VA PTSD examination that was 
conducted in March 1996, the veteran said that he served 
overseas, just after the war (World War II), in a police team 
that searched for those soldiers who didn't know that the war 
was over and were hiding in the woods.  The veteran stated 
that he picked up blown-up vehicles and was exposed to 
bombing and shooting.  After service, he started being 
nervous and having flashbacks and nightmares but was able to 
cope with the symptoms until 1970, when he started seeing a 
physician and was put on tranquilizers.  He said that, after 
service, he worked in the textile industry for 34 years and 
said that he was then medically retired in 1986.

According to the above report, the veteran said that, as he 
got older, he got more nervous, could not get into crowds of 
people, got very anxious with thunderstorms and in 
"nervous" situations and had flashbacks of World War II, as 
well as nightmares, waking up very shaky, sweaty and unable 
to sleep, being currently "medically retired as he can't 
function on his job because of his nerves."  Objectively, it 
was noted that the veteran was neat and tidy, looked his 
stated age of 70 and was restless and anxious, but his 
thoughts were relevant and coherent, and there was no active 
psychosis.  He stated that he was taking the medications 
Kemapia, Xanax and Buapar, which helped him to get out.  He 
denied any psychiatric hospitalizations.  His memory and 
concentration were intact.  He denied hallucinations, but 
admitted to constant ringing in the ears and said that, 
during the flashbacks, he felt as if he was in the same place 
where he was during World War II.  His insight and judgment 
were intact and he stated that, if it were not for his wife 
and child and other members of his family, he would have been 
dead "[a] long time ago."  He was considered competent to 
handle funds.  PTSD was diagnosed in Axis I and psychosocial 
stressors including his World War II experiences were 
diagnosed in Axis IV.  Also, a global assessment of 
functioning (GAF) score level of 60 to 70 was assigned and 
the veteran was felt to have moderate-to-severe social and 
industrial impairment.

In addition to the above, the veteran submitted a two-page 
handwritten statement in June 1997, in response to the RO's 
specific questions regarding the claimed PTSD-related 
stressors.  He said in this statement that he did not 
remember the exact dates of inservice treatment, that he did 
not have the names of people he knew during service who knew 
about his disability, that there were no records or 
statements from service personnel available, that there were 
no employment physical examinations available either, that 
two private physicians who had treated him after service were 
already deceased and that there were no insurance or 
employment examination reports, "buddy" certificates or 
affidavits or letters written during service available.  He 
also said that he did not remember the complete names of two 
"buddies" whose first names he said were "Montoya" and 
"Alcon" because the stressors involving them had occurred 
"50 years ago" and that he was medically retired in 1986 by 
a private physician who told him that his nerves were in the 
worst condition he had ever seen and that he would need to 
take certain medications, to include Xanax and Zantax, for 
the rest of his life.

As noted above, the veteran was diagnosed with PTSD in March 
1996, more than 47 years after service.  This is the only 
diagnosis of PTSD in the record and it was evidently rendered 
based on the history that the veteran provided at the time of 
that examination.  The Board does not doubt the possibility 
that the claimed stressors may have occurred.  However, the 
fact remains that not once during those 47 years did the 
veteran ever complain of PTSD-related symptomatology 
secondary to inservice stressors, even though he had numerous 
mental health consultations due to his complaints of anxiety 
and depression, which leads the Board to firmly believe that 
the claimed stressors, if they ever occurred, were not of 
sufficient severity, in this veteran's particular case, so as 
to trigger the PTSD symptomatology that the veteran is now 
claiming, for the first time, more than 47 years after 
service.  PTSD was never diagnosed prior to March 1996.  
Instead, the veteran was historically diagnosed with anxiety 
and depression and he even said, in March 1990, that he was 
not aware of any precipitating factors for the anxiety 
spells, at which time he also specifically denied the PTSD 
symptom of disturbance of sleep or appetite.  This statement 
evidently contrasts with the veteran's reported statements of 
March 1996 attempting to link all the psychiatric problems 
that the veteran has been suffering from for many years to 
service.

The Board is genuinely puzzled by the inconsistency between 
the statements attributed to the veteran in the multiple 
private medical records that were produced between 1979 and 
1997 (the most recent of which essentially reveal an 
individual who, while anxious and depressed and on 
medication, is doing generally fine and is enjoying his 
retirement) and the self-serving statements that he made when 
he was examined by VA in March 1996 (at which time the 
veteran described, for the first time ever, but still rather 
vaguely, the claimed stressors and provided a history and 
complaints clearly geared towards establishing the existence 
of a nexus between the claimed stressors and his 
nervousness/anxiety).  These inconsistencies between the 
veteran's recent (March 1996 and June 1997) self-serving 
statements and the rest of the medical evidence in the record 
certainly lessens, considerably, the credibility of the 
veteran's recent statements regarding the claimed inservice 
stressors and their alleged impact on his mental health.  The 
preponderance of the evidence certainly does not favor a 
grant of service connection.

In view of the above, the Board hereby concludes that service 
connection for PTSD is not warranted because a fair 
preponderance of the evidence of record is against the claim 
for such a benefit.  The claim has failed and must be denied.

Final words regarding issues one through four above:

The Board certainly is cognizant of the fact that the veteran 
contends that he currently suffers from all the above 
disabilities, which he believes are all causally related to 
service.  However, the veteran's lay statements cannot be 
construed as competent evidence of the manifestation of a 
present disability and of the existence of a nexus between 
the claimed present disabilities and service, especially 
since he has not shown that he has the medical expertise to 
render diagnoses and to offer medical statements of 
causation, not to mention the fact that his contentions are 
not supported by the competent evidence of record.  See, 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Also, the Board finds it necessary to note that, not only has 
the veteran submitted claims for service connection that are 
not well grounded, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render any of the appealed claims capable of substantiation.  
Under these circumstances, VA has no further duty to assist 
him, as per the provisions of 38 U.S.C.A. § 5103(a) (West 
1991), in the development of the four appealed claims 
discussed above.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Fifth Issue
Whether new and material evidence has been submitted 
sufficient to reopen
a claim of entitlement to service connection for an acquired 
psychiatric disorder manifested by anxiety, depression and 
panic attacks:

A review of the evidence of record reveals that the claim of 
entitlement to service connection for a nervous condition 
manifested by anxiety reaction, depression and panic attacks 
was denied in a July 1991 rating decision, which took into 
consideration the service medical records and private medical 
records that were produced between 1986 and 1990 and 
concluded that the veteran's nervous condition was not shown 
to have been incurred in or aggravated by service.  The 
record shows that the veteran did not appeal this denial of 
service connection and the July 1991 rating decision thus 
became final.  Then, in the October 1996 rating decision 
hereby on appeal, the RO denied a request from the veteran to 
reopen (and grant) the previously denied claim for service 
connection, after concluding that the veteran had failed to 
submit evidence that was both new and material, sufficient to 
reopen the now final claim.

A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1998).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision becomes 
final if no NOD is filed within that time.  38 U.S.C.A. § 
7105(b) and (c) (West 1991); 38 C.F.R. § 20.302(a), 20.1103 
(1998).

The U.S. Court of Appeals for the Federal Circuit (the 
Federal Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may re-open such a claim, it must so find.  See, Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  See, also, Winters v. West, 12 Vet. 
App. 203, 206 (1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).
 
The Board notes that, while the present case was pending on 
appeal, a decision of the Federal Circuit set forth new 
guidance for the adjudication of claims for service 
connection based on the submission of new and material 
evidence.  In particular, it is noted that, in the case of 
Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" that had been adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C.A. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin and related cases (see, e.g., Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995), and Evans v. Brown, 9 Vet. App. 273 (1996)) that 
required the reopening of a claim on the basis of a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the case, was declared invalid.  Thus, 
the legal standard that nowadays remains valid, 38 C.F.R. 
§ 3.156(a), requires that, in order for the new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

Precedent decisions by the Court must be given full force and 
effect immediately, even if VA appeals the decision.  See, 
Tobler v. Derwinski, 2 Vet. App. 8 (1991); and Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  It therefore follows 
that a precedent decision of the Federal Circuit, a court of 
superior jurisdiction, must be given immediate force and 
effect as well.  Accordingly, in reviewing the new and 
material issue hereby on appeal, the Board will consider the 
question of whether new and material evidence has been 
submitted in accord with the holding in Hodge, supra, i.e., 
strictly under the criteria set forth in § 3.156(a).

No prejudice to the veteran in the present case is exercised 
by the Board's appellate disposition herein because, first, 
the veteran has already been provided notice of the 
applicable law and regulations pertaining to claims based on 
new and material evidence and, second, and more importantly, 
VA's review of the claim under the more flexible Hodge 
standard accords the veteran a less stringent "new and 
material" evidence threshold to overcome.  See, in this 
regard, Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); and 
Fossie v. West, 12 Vet. App. 1, 5 (1998).

As noted earlier, the evidence to be analyzed in order to 
determine whether "new and material" evidence has been 
submitted is all of the evidence that was received since the 
claim was last disallowed on any basis which, in the present 
case, was July 1991, when the RO first denied the claim for 
service connection for a nervous condition.  The evidence 
that has been associated with the file since July 1991 
consists of the following:

1.  Duplicates of some of the private 
medical records that were produced 
between 1986 and 1990, which were already 
of record as of July 1991.

2.  Private medical records dated between 
1979 and 1997 (excluding the above 
mentioned duplicates), revealing medical 
treatment for medical conditions 
unrelated to a nervous or psychiatric 
disorder.

3.  Private medical records dated between 
1979 and 1997 (excluding the above 
mentioned duplicates), revealing medical 
treatment for anxiety and depression.

4.  The report of the above mentioned VA 
PTSD examination of March 1996, revealing 
a diagnosis of PTSD and complaints 
including nervousness and anxiety, 
related, according to the veteran's 
history, to inservice stressors.

The evidence referred to in item number one above is not new 
because it consists of duplicates of identical records that 
were of record as of July 1991.

The evidence referred to in items numbers two through four 
above is all new, in the sense that none of it was of record 
as of July 1991, and it is not material due to the reasons 
explained in the following paragraph.

The evidence referred to in item number two above is new, but 
not material, because none of it is pertinent to the matter 
on appeal.  The remaining evidence (i.e., that evidence 
referred to in items numbers three and four above) is new, 
but not material, as it essentially confirms that the veteran 
has an anxiety/depression disorder and that he currently 
claims, with no supporting competent evidence, however, that 
the disorder, or disease, is causally related to service, 
which makes most of this evidence merely cumulative, as it 
only restates what the record already showed as of July 1991.  

None of the evidence that was associated with the file after 
the July 1991 rating decision can be considered to be so 
significant as to warrant its consideration in order to 
fairly decide the merits of the claim of entitlement to 
service connection for an acquired psychiatric disorder 
manifested by anxiety, depression and panic attacks, as 
required by 38 C.F.R. § 3.156(a) (1998).

In view of the above, the Board hereby concludes that the 
veteran has failed in his duty to submit evidence that is 
both new and material so as to warrant the reopening of the 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder manifested by anxiety, 
depression and panic attacks.  The present appeal of the 
denial of the reopening of said claim for service connection 
has failed, it is hereby being denied, and the claim remains 
unopened.

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that could serve to reopen a finally denied 
claim, VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) 
to inform the claimant of the necessity to submit that 
evidence to complete his or her application for benefits.  
See, Graves v. Brown, 8 Vet. App. 522, 525 (1996).  However, 
VA has no outstanding duty to inform the veteran of the 
necessity to submit any such evidence in the present case 
because nothing in the record suggests the existence of 
evidence that might warrant the reopening of the finally 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder manifested by anxiety, 
depression and panic attacks.  Accordingly, the Board is of 
the opinion that, in the present case, VA has not failed to 
meet its obligation with regard to the above appealed claim 
under § 5103(a) and that, consequently, no further assistance 
to the veteran in this regard is warranted at this time.

SEE THE FOLLOWING PAGE FOR THE ORDER AND SUBSCRIPTION


ORDER

1.  Service connection for a disability manifested by chest 
pain is denied.

2.  Service connection for hypertension is denied.

3.  Service connection for peptic ulcer disease is denied.

4.  Service connection for PTSD is denied.

5.  New and material evidence not having been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder manifested by 
anxiety, depression and panic attacks, the claim remains 
unopened and the appeal is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

